Citation Nr: 0500855	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for dental disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The appellant had active service from March 1970 to March 
1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Ft. Harrison, Montana, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In correspondence received in May 2004, the appellant 
indicated that he had hearing loss as a result of service.  
This issue is referred to the agency of original jurisdiction 
(AOJ).  

The appellant was afforded a travel board hearing before the 
undersigned Veterans Law Judge in May 2004.  A transcript of 
the hearing has been associated with the claims folder.  


FINDING OF FACT

The appellant does not have a dental condition resulting from 
a combat wound or other service trauma.


CONCLUSION OF LAW

No dental trauma was incurred during the appellant's active 
service.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A February 1970 entrance examination report shows the mouth 
was normal.  A March 1970 report of examination shows that 
the mouth was normal.  On a March 1970 medical history he 
denied having or having had severe tooth or gum trouble.  An 
August 1970 report of examination shows that the mouth was 
normal.  A December 1970 dental record notes that tooth 
number 10 seemed to "perc."  The examiner noted the 
appellant's reported history of having bitten on a veal 
cutlet, jamming something into tooth number 10.  Curretage 
was noted to reveal nothing significant.  A groove was noted 
that made a trough for food impaction.  Felling was 
recommended in the case of recurrence.  

A March 1971 report of examination shows that the mouth was 
normal.  Several missing teeth were noted.  The report 
reflects that teeth numbers 9, 10, and 11 were present.  On 
the accompanying medical history he denied having or having 
had severe tooth or gum trouble.  

The records reflect that x-ray examinations of tooth number 
10 were performed in June 1971.  The record notes the 
appellant failed to report for subsequent appointments.  

A July 1971 report of examination notes that his dental 
condition was acceptable.  The report reflects that teeth 
numbers 9, 10, and 11 were present.  

A September 9, 1971 record of treatment notes that permanent 
capping of tooth number10 was needed.  The record notes that 
he had hit his lip and loosened the tooth.  A September 10, 
1971 record notes complaints of pain in tooth number 10.  The 
examiner noted that dental records showed the tooth had been 
opened for endodontic treatment in June.  The appellant was 
noted to have failed to complete treatment before coming 
arriving in Vietnam.  The tooth was opened and treated with 
Penicillin.  On September 20, 1971, tooth number 10 was 
irrigated.  The examiner noted that it needed a permanent 
restoration and that an antibiotic might be necessary if 
radiolucency did not resolve.  

A December 1971 record of treatment reflects complaints of a 
periodontal infection and toothache.  The record notes that 
he was to see a dentist in Long Binh.  

The March 1972 separation examination report shows that the 
mouth was normal.  

A March 1982 report of examination shows the mouth was 
normal.  On the accompanying medical history he denied having 
or having had severe tooth or gum trouble.  

In a claim received in April 1982, the appellant stated that 
while eating a hamburger during service he bit into a piece 
of bone that lodged between his upper and lower teeth.  He 
added that the bone pushed out his upper tooth and sheared 
the nerve at the root.  He stated that he had had two 
unsuccessful root canals and that his dentist had removed the 
tooth.  

In a statement in support of the claim, received in September 
2002, the appellant stated that tooth number10 was damaged 
during training.  He stated he was treated unsuccessfully 
during training and treated in Vietnam.  He asserted that it 
resulted in bone removal, bridges, and a root canal.  

By letter received in September 2002, the appellant's private 
dentist stated that he initially examined the appellant in 
April 1987.  He noted that a bridge from tooth number 9 to 
tooth number 11, replacing tooth number 10 showed an 
excessive amount of alveolar bone absent in the area of the 
extraction site.  The examiner added that in September 1992, 
the crown on abutment number 11 was loose and that tooth 
number 9 abutment crown was firmly cemented.  The examiner 
stated that in May 2002, an abscess associated with tooth 
number 11 was noted.  Endodontic treatment was noted to have 
been completed in May 2002.  

In a notice of disagreement, received in January 2003, the 
appellant asserted that a dental injury, resulting in bone 
loss/infection, was misdiagnosed and mistreated during 
service.  He contended that stress on the replacement bridge 
caused nerve damage and the necessity for a subsequent root 
canal.  

On VA examination in May 2003, the examiner noted the 
appellant's history of having bitten down on a bone.  On 
examination, tooth number 10 was noted to be missing and to 
have been replaced with a fixed bridge from tooth number 9 to 
tooth number 11.  X-ray examination was noted to show the 
height of the alveolar crest in the area of extracted tooth 
number 10 to be slightly less than expected, perhaps 2 mm 
less in height.  The examiner noted that the bone loss was 
only of the alveolar process and did not include areas such 
as the body of the maxilla or hard palate.  The examiner 
stated that biting on a piece of bone did not constitute 
dental trauma.  He added that loss of height of alveolar 
crest was minor in degree and that the tooth was replaced by 
an appropriate prosthesis.  

In his substantive appeal, VA Form 9, received in June 2003, 
the appellant stated that he had oral surgery to tooth number 
10 during service.  He added that some of his jawbone had 
been removed as a result.  

By letter dated in March 2004, the appellant's private 
dentist stated the following:

The following is the oral history of 
[the appellant's] dental health.  The 
[appellant] experienced trauma to tooth 
#10 in 1969 at Fort Rucker.  Reocurring 
infection in the area resulted in 
endodontics to the tooth at Fort Ord.  
In 1970 while in Phu Loy Vietnam, the 
tooth reinfected with facial swelling.  
Later in Lon Bin Vietnam the area was 
incised and drained.  Following the 
[appellant's] discharge from the army 
the tooth was extracted and a bridge was 
placed to replace tooth #10.  

[The appellant's] initial dental 
examination in our office was April 16, 
1987.  In the examination it was 
observed that a bridge from tooth #9 to 
#11 replaced tooth #10 which previously 
had been extracted.  Periodontal probing 
of the area and radiographs showed an 
excessive amount of alveolar bone loss 
in the area.  On September 29,[]1992, 
oral examination revealed that the crown 
on abutment #11 was loose and #9 
abutment crown was firmly cemented.  On 
December 4, 1992 the bridge was removed 
and replaced with a new bridge.  On May 
13, 2002 the [appellant] presented with 
pain and swelling associated with tooth 
#11.  The [appellant] was referred to an 
endodontist for evaluation and necessary 
treatment.  The endodontic treatment was 
completed May 16,[] 2002.  

At a personal hearing before the undersigned Veterans Law 
Judge in May 2004, the appellant testified that as a result 
of having bitten down on a piece of bone during service his 
tooth abscessed and he underwent a root canal.  Transcript at 
2 (May 2004).  He stated that several months later, the tooth 
abscessed again and that he had was taken by medivac out of 
Vietnam for treatment.  Id at 3.  He testified that after 
discharge, his private dentist told him that he had a low-
grade infection in the bone, and that he chiseled out a part 
of his upper jaw.  Id.  The appellant's representative 
asserted that as a result of infection and bone loss during 
service, his bite had been thrown off and that his teeth were 
worn down, and that he was unable to carry dentures without a 
total rebuild of the face.  Id at 6.  

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in September 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claims, notice of what 
the claimant could do to help the claims and notice of how 
the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claim.  

A VCAA letter was issued in July 2003.  The AOJ issued a 
supplemental statement of the case in April 2004.  Thus, the 
claimant was informed of the duty to notify, the duty to 
assist, to obtain records, and opinions, and subsequent 
process.  The claimant was specifically advised of the type 
of evidence that would establish the claim.  The claimant has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help the claims and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria and Analysis

Essentially, the appellant is seeking service connection for 
tooth number 10.  He asserts that he sustained dental trauma 
to tooth number 10 when he bit down on a piece of bone while 
eating some meat during service.  

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  38 C.F.R. § 3.381(a).

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

The following will not be considered service-connected for 
treatment purposes:  (1) calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  38 C.F.R. § 3.381(e).

Subject to the requirements set forth above, a veteran is 
entitled to VA outpatient dental treatment if he qualifies 
under one of the categories outlined in 38 U.S.C.A. § 1712 
and 38 C.F.R. § 17.161.

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, the evidence does not show 
that he has an adjudicated service-connected compensable 
dental condition, nor does he allege that a claimed dental 
condition would warrant a compensable rating under the rating 
schedule.  See e.g., 38 C.F.R. § 4.150 (2004).  The Board 
notes that both the May 2003 VA examiner and the appellant's 
private dentist stated that bone loss involved only the 
alveolar process.  

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In the case of this appellant, who was discharged 
in March 1972, clearly his recent application is untimely 
under the aforementioned eligibility category.  

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97, 62 Fed. Reg. 15,566 (1997); see also 38 C.F.R. § 
3.306(b)(1) (2004).

In essence, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161 
(2004).

The appellant contends that he sustained "service trauma" 
to tooth number 10 during service.  Service records show that 
in December 1970, the appellant reported having bitten down 
on something while eating, which jammed something into tooth 
number 10.  The records are negative for a finding of 
something wedged in tooth number 10 during service.  While a 
groove was noted for food impaction, curettage was noted to 
show nothing significant.  At separation in March 1972, his 
mouth was normal.  

In regard to the appellant's assertion that biting down on a 
piece of bone while eating during service constituted 
"service trauma," the Board notes that the regulations in 
regard to service trauma are intended to cover dental trauma 
involving external, sudden-force injury, such as a combat 
wound to the teeth and jaw.  Woodson v. Brown, 8 Vet. App. 
352 (1995).  The evidence shows that tooth number 10 was not 
extracted during service and there is no evidence that the 
tooth was broken.  As to the notation that the appellant 
loosened tooth number 10 after hitting his lip, the evidence 
reflects endodontic treatment to tooth number 10 and that 
tooth number 10 was present.  Regardless, at separation in 
March 1972, the mouth was normal.  The Board notes that 
service trauma does not include the intended effects of 
therapeutic or restorative dental care and treatment provided 
during service.  See VAOGCPREC 5- 97.  Furthermore, when we 
accept that the initial episode requiring treatment followed 
a chewing incident, such does not constitute trauma for 
dental treatment purposes.  The incident does not involve an 
external sudden force injury.  Thus, he does not meet the 
criteria for eligibility for Class II(a) VA outpatient dental 
treatment.  

Another category of eligibility, Class II(b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 
17.161(d), (e).  In this case, the appellant's DD Form 214 
does not reflect that he was a prisoner of war, nor does the 
appellant advance such an argument.  Thus, he does not meet 
the criteria for eligibility for either Class II(b) or (c) VA 
outpatient dental treatment.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i).  
The appellant does not allege, and the evidence establishes 
that he does not meet any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. §17.161.  
For example, he is not service-connected for any dental 
disability.   

The Board notes that the appellant's private dentist has 
accepted that the appellant experienced trauma to tooth 
number 10.  No one, however, has stated that the eventual 
removal of tooth number 10 was due to the reported in-service 
incident of biting down on something.  

Based on the foregoing, the Board finds that service 
connection for a dental disability or for dental trauma for 
the purpose of obtaining VA outpatient dental treatment is 
not warranted.  The preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.


ORDER

Service connection for a dental disability is denied.



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


